UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6538


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LASALLE BOONE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00145-RBS-FBS-1; 2:10-cv-00463-RBS)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lasalle Boone, Appellant Pro Se.   Elizabeth Bartlett Fitzwater,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lasalle       Boone    seeks    to    appeal     the       district    court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.             28    U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing        of     the     denial    of     a

constitutional       right.”         28    U.S.C.      § 2253(c)(2).          When       the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that    Boone     has   not    made     the    requisite       showing.

Accordingly,       we     deny    Boone’s       motion     for     a    certificate      of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3